MOORE, Justice:
Because I disagree with the majority’s holding that respondents have a private cause of action under the South Carolina Amusement Rides Safety Code, I respectfully dissent.
Under the public duty rule, public officials are generally not hable to individuals for negligence in the discharge of their public duties unless there exists a “special duty” to the plaintiff as an individual rather than simply to .the public at large. Jensen v. Anderson County Dep’t of Soc. Serv., 304 S.C. 195, 403 S.E.2d 615 (1991). Where a duty is owed to the public only, a public official is not hable to an individual who may have been incidentally injured by the failure to perform it. Id.; Parker v. Brown, 195 S.C. 35, 10 S.E.2d 625 (1940).
As discussed in the majority opinion, we apply a six-factor test to determine whether a “special duty” exists. One of these factors is that “the class of persons the statute intends to protect is identifiable before the fact.” Jensen, 403 S.E.2d *405at 617 (emphasis added). There must be a “special relationship” that exists between the public official and the plaintiff. Id.
The facts in Jensen are especially instructive since it is the only case finding a special duty. In that case, we found a special relationship existed between the Department of Social Services and a child who was the reported victim of child abuse. After the report, no investigation was made and the child died from subsequent abuse. We found a special relationship was established when the child abuse was initially reported and this special relationship therefore existed before the facts giving rise to the cause of action in that case, i.e. the child’s death from the subsequent abuse.
In this case, there is no evidence of any special relationship between Department and respondents to distinguish respondents from members of the general public. The South Carolina Amusement Safety Code applies to protect all members of the general public. Respondents were not identifiable members of a particular class before the facts giving rise to this cause of action.
Further, as stated in Jensen, the six-factor test for a special duty is a means of determining legislative intent. 403 S.E.2d at 618. Accordingly, we cannot overlook the legislative intent expressed in the statute itself. The South Carolina Amusement Rides Safety Code expressly provides its legislative intent is
to guard against personal injuries in the assembly, disassembly, and use of amusement devices at carnivals, fairs, and amusement parks to persons employed at or attending carnivals, fairs, and amusement parks and, in the event of a personal injury, to ensure to the injured party the possibility of financial recovery as against the cmmer of the carnival, fair, or amusement park where the injury occurred.
S.C.Code Ann. § 41-18-20 (Supp.1998) (emphasis added). In furtherance of this purpose, S.C.Code Ann. § 41-18-90 (Supp. 1998) requires the owner or lessee of an amusement device to have liability insurance. These provisions evidence no intent to make Department itself an insurer of the safety of these devices.
*406In conclusion, I would reverse the denial of Department’s motion for judgment notwithstanding the verdict on the ground respondents have no private cause of action under the South Carolina Amusement Rides Safety Code.
Further, even if I were to concur in the result reached by the majority in this case, I cannot agree with its analysis of the inspection powers exception discussed in Part 2. The majority concludes under the Tort Claims Act that where two exceptions to liability may apply, if one allows for liability in cases of gross negligence, that same standard of liability must be read into any other applicable exception as well. I completely disagree with this analysis.
First, I note there is no need to reach this sweeping conclusion here since the trial judge properly instructed the language of § 15-78-60(13), which contains the inspection powers exception, and did not add a gross negligence standard to it as Department complains.
Moreover, there is no reason to conclude that all applicable exceptions to liability must be read together. The majority overstates the significance of the Court of Appeals’ decisions in Duncan, Etheredge, and Jackson. A careful reading indicates these cases simply illustrate our recently stated rule that a specific exception applies over a more general one. Wooten v. South Carolina Dept. of Transportation, 333 S.C. 464, 511 S.E.2d 355 (1999). In a situation such as this, however, where more than one equally specific exception may apply, it is for the jury to determine which exception, if any, applies under the facts of the case.1
For instance, assuming a duty in this case, the jury could find no liability from Department’s failure to inspect under the inspection exception as properly charged by the trial judge. On the other hand, under the licensing exception, the jury could find Department liable because it was grossly negligent *407in failing to revoke the permit for the crawlevator when it had reason to believe the device was unsafe.2
In light of the majority’s concession that we must liberally construe the Tort Claims Act in favor of limiting government liability, it is inconsistent to conclude that a lesser degree of immunity must prevail when more than one exception to liability may apply. To the contrary, under this rule of construction, one would logically conclude such a merging of exceptions would incorporate the greater immunity, not the lesser. In my view, such a merging is unnecessary. There is no inconsistency in allowing the jury to consider the specific exceptions individually.'

. The other exceptions asserted by Department under §§ 15-78-60(5) (discretionary acts), 15-78-60(4) (adoption or enforcement of law or regulation), and 15-78-60(20) (act or omission of person other than employee) would fall under the general rule that a specific exception applies over a more general one.


. The Amusement Rides Safety Code allows for revocation of a permit if Department "determine[s] that an amusement device is ... being operated with a mechanical, electrical, structural design, or other defect which presents an excessive risk of serious injury to passengers, bystanders, operators, or attendants....” S.C.Code Ann. § 41-18-60(D)(3) (Supp.1998). This permit revocation power does not hinge exclusively on making an official inspection.